 1

 2

 3                                   UNITED STATES DISTRICT COURT

 4                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 5

 6   AFTERGLOW, LLC,                                   Case No. 1:19-cv-00535-AWI-BAM
 7                      Plaintiff,                     ORDER GRANTING JOINT MOTION
                                                       FOR TEMPORARY STAY
 8          v.
                                                       (Doc. No. 30)
 9   BRIGHT PATH LIGHTING, INC.,
10                      Defendant.
11

12          Having considered the Parties’ Joint Motion for Temporary Stay, and for cause shown, the

13   Joint Motion for Temporary Stay is GRANTED.

14          It is further ORDERED that this action, including all written discovery deadlines and

15   claim construction deadlines as set forth in the Preliminary Scheduling Order dated July 31, 2019

16   (Doc. 22), are STAYED for three weeks, up to and including December 3, 2019. Should the stay

17   be lifted on or before that date, certain deadlines for claim construction are extended as follows

18   below, with all other deadlines remaining in effect:

19          1.      Parties’ Responses to Proposed Claim Constructions due December 9, 2019;

20          2.      Joint Claim Construction Statement due December 20, 2019.

21          The Court has granted the request in the interest of judicial economy for this limited, one-

22   time period. However, the parties are cautioned that settlement discussions generally are not

23   good cause to modify a scheduling order. All future requests for modification of the Preliminary

24   Scheduling Order must be supported by a demonstrated showing of good cause.
     IT IS SO ORDERED.
25

26      Dated:     November 13, 2019                          /s/ Barbara    A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
